                                           29 Filed 02/09/21
            Case 1:20-cv-03638-VM Document 30       02/08/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

POWERBOX (USA), INC.,
                                                  Civil Action No. 20-cv-3638
                       Plaintiff,
                                                  STIPULATED CONFIDENTIALITY
               v.                                 AGREEMENT AND PROTECTIVE
                                                  ORDER
HONEYWELL INTERNATIONAL, INC.,

                       Defendant.


VICTOR R. MARRERO, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:
                                           29 Filed 02/09/21
            Case 1:20-cv-03638-VM Document 30       02/08/21 Page 2 of 9




       2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               a.       previously non-disclosed financial information (including without

       limitation profitability reports or estimates, percentage fees, design fees, royalty rates,

       minimum guarantee payments, sales reports, and sale margins);

               b.       previously non-disclosed material relating to ownership or control of any

       non-public company;

               c.       previously     non-disclosed   business    plans,   product-development

       information, proprietary business information, or marketing plans;

               d.       any information of a personal or intimate nature regarding any individual;

       or

               e.       any other category of information given confidential status by this Court

       after the date of this Order.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the
                                           29 Filed 02/09/21
            Case 1:20-cv-03638-VM Document 30       02/08/21 Page 3 of 9




reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

               a.      the Parties to this action, their insurers, and counsel to their insurers;

               b.      counsel retained specifically for this action, including any paralegal,

       clerical, or other assistant that such outside counsel employs and assigns to this matter;
                                           29 Filed 02/09/21
            Case 1:20-cv-03638-VM Document 30       02/08/21 Page 4 of 9




                 c.     outside vendors or service providers (such as copy-service providers and

       document-management consultants) that counsel hire and assign to this matter;

                 d.     any mediator or arbitrator that the Parties engage in this matter or that this

       Court appoints, provided such person has first executed a Non-Disclosure Agreement in

       the form annexed as Exhibit A hereto;

                 e.     as to any document, its author, its addressee, and any other person

       indicated on the face of the document as having received a copy;

                 f.     any witness who counsel for a Party in good faith believes may be called

       to testify at trial or deposition in this action, provided such person has first executed a

       Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

                 g.     any person a Party retains to serve as an expert witness or otherwise

       provide specialized advice to counsel in connection with this action, provided such

       person has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

       hereto;

                 h.     stenographers engaged to transcribe depositions the Parties conduct in

       this action; and

                 i.     this Court, including any appellate court, its support personnel, and court

       reporters.

       8.        Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
                                           29 Filed 02/09/21
            Case 1:20-cv-03638-VM Document 30       02/08/21 Page 5 of 9




counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced into evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall follow the procedures set forth in

paragraph II.H of this Court’s Individual Practices.

       11.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph III off this Court’s Individual Practices.

       12.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will
                                            29 Filed 02/09/21
             Case 1:20-cv-03638-VM Document 30       02/08/21 Page 6 of 9




address their dispute to this Court in accordance with paragraph III off this Court’s Individual

Practices.

       13.      Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not

for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

       14.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       15.      Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       16.      Within 60 days of the final disposition of this action—including all appeals— all

recipients of Confidential Discovery Material must either return it—including all copies

thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such

material— including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that
                                         29 Filed 02/09/21
          Case 1:20-cv-03638-VM Document 30       02/08/21 Page 7 of 9




affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

       17.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.




                           [CONTINUED ON FOLLOWING PAGE]
                                         29 Filed 02/09/21
          Case 1:20-cv-03638-VM Document 30       02/08/21 Page 8 of 9




       18.    This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



SO STIPULATED AND AGREED

BY:

/s/ Andrew Johnson                            /s/ Emily J. Mathieu



Date: February 8, 2021                        Date: February 8, 2021



Counsel for Plaintiff Powerbox (USA),         Counsel for Defendant Honeywell International
Inc.                                          Inc.


SO ORDERED.

Dated: New York, New York

       _____________, 2021                         __________________________________
                                                         VICTOR R. MARRERO
                                                         United States District Judge
                                         29 Filed 02/09/21
          Case 1:20-cv-03638-VM Document 30       02/08/21 Page 9 of 9




                                             EXHIBT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

POWERBOX (USA), INC.,
                                                   Civil Action No. 20-cv-3638
                       Plaintiff,
                                                   NON-DISCLOSURE AGREEMENT
               v.

HONEYWELL INTERNATIONAL, INC.,

                       Defendant.



               I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.



_______________________________
Name

Date:
